Citation Nr: 0703627	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to August 
1947.  He participated in Operation Crossroads from May 9, 
1946 to August 29, 1946.  The veteran died on April [redacted], 2000.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death.

This claim was previously remanded by the Board in December 
2003 and in June 2005 for additional development.  In October 
2006, this claim was sent for a medical opinion from the 
Veterans Health Administration (VHA).  The appellant's 
representative has waived RO consideration of the opinion.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2000 at the age of 73.  
Cardiac arrhythmia was certified as the immediate cause of 
death on his death certificate; progressive pulmonary 
fibrosis, chronic obstructive lung disease, smoking and 
radiation exposure were certified as contributory causes of 
death. 

2.  There is no persuasive medical evidence relating any 
cardiac condition, pulmonary fibrosis, chronic obstructive 
lung disease, smoking or radiation exposure to any aspect of 
the veteran's active service. 

3.  At the time of his death, the veteran was in receipt of 
non-service connected pension benefits.  He had no service-
connected disabilities.

4.  There is no persuasive medical evidence showing that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103A, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on her behalf.  See Gonzales v.  
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The claimant must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).  

The appellant asserts that she is entitled to service 
connection for the cause of the veteran's death inasmuch as 
the veteran was exposed to radiation during World War II, 
while participating in Operations Crossroads from May 9, 1946 
to August 29, 1946, and that such exposure led to his 
developing the diseases which caused his death.  In the 
alternative, she asserts that exposure to asbestos while 
working in the Navy as a metal smith led to his developing 
the diseases which caused his death.
For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of chronic diseases, was manifested to a compensable 
degree within one year of service discharge.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 and Supp 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  In the absence of 
such evidence, the regulations require a showing that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  See 38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.310(a), 
3.312 (2006).  With respect to the principal cause of death, 
VA regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  See 38 C.F.R. § 3.312(b) 
(2006).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  See 38 C.F.R. § 3.312 (2006).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App.  341, 346 (1999).  The determination as 
to whether these Hickson requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  In 
addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2006).

In addition to the foregoing, service connection for 
conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways, which have been outlined by the Court.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 
10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  
First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Under Combee, VA must not only determine whether a 
veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.  

In the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  Finally, other "radiogenic" diseases, listed 
under 38 C.F.R. § 3.311(b)(2), as amended by 63 Fed. Reg. 
50993-50995 (Sept. 24, 1998), found 5 years or more after 
service (for most of the listed diseases) in an ionizing 
radiation exposed veteran may also be service-connected if 
the VA Under Secretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  

With respect to claims based on asbestos exposure, there is 
no statute specifically dealing with asbestos and service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.

The veteran's cause of death was listed as cardiac 
arrhythmia, with contributing causes of progressive pulmonary 
fibrosis, chronic obstructive lung disease, smoking and 
radiation exposure.  The veteran was in receipt of a non-
service connected pension at the time of his death.  There 
were no claims pending for service connection.  The appellant 
avers that the veteran's death is the result of either 
radiation or asbestos exposure in service.

Review of the veteran's service medical and personnel records 
reveals that the veteran participated in Operation Crossroads 
in the summer of 1946, in addition to serving aboard several 
Navy ships as a metal smith during his time on active duty.  
Operation Crossroads was a peacetime nuclear study conducted 
in the Bikini Atolls in July and August 1946.  During that 
time, the veteran was stationed aboard the U.S.S. 
Benevolence.  During this time period, two 21 kiloton nuclear 
devices were detonated, one above ground on July 1, 1946 and 
the second in an underwater detonation on July 25, 1946.

However, regardless of in-service radiation exposure, or the 
extent thereof, none of the conditions that caused the 
veteran's death are listed in 38 C.F.R. § 3.309(d)(3) or § 
3.311(b)(2), so the regulations concerning presumptive 
service connection are inapplicable in this case.    

The veteran, during his lifetime, never alleged that he had 
any respiratory disorders, heart problems or radiation 
exposure residuals due to any aspect of his military service.  
The only claim filed by the veteran was in February 1971 when 
the veteran filed a claim for non-service connected pension, 
which was granted in September 1971.  The appellant filed her 
claim in May 2000.  The Board remanded this claim in December 
2003 and in June 2005 to obtain additional information.  
There being no evidence of record to substantiate the 
appellant's claim, in October 2006, the undersigned sent the 
veteran's claims folder for a VHA opinion to determine if the 
veteran's death was due to either radiation or asbestos 
exposure.  The VHA opinion, received in December 2006, 
ultimately concluded that the veteran's cause of death was 
not due to a disease or injury in service.

The VHA examiner noted that the available service records did 
not indicate if the veteran was directly involved with the 
post-explosion data collection or attempts at decontamination 
of the test vessels as part of Operation Crossroads.  
According to historical evidence, the majority of personnel 
were located 10 nautical miles upwind of ground zero.  Direct 
measurements at the site and subsequent computer analysis 
indicated military personnel were typically exposed to 0-2 
rem, with the highest estimated exposure being 3 rem (Defense 
Threat Reduction Agency).  The veteran's occupation in 
service, listed as metal smith, was noted to likely result in 
some exposure to asbestos.  However, there was no 
documentation which addressed the possible presence or 
location of asbestos aboard the U.S.S. Benevolence, nor a 
diagnosis of record of asbestosis.  This point must be 
emphasized.  The fact that the veteran was likely exposed to 
asbestos during service is not in contention.  Rather, the 
only evidence of record indicating any disability resulting 
from that exposure is the death certificate which lists 
pulmonary fibrosis, but there is no objective medical 
evidence corroborating that diagnosis.  A mere notation on 
the death certificate, even though authored by a physician, 
is simply not a conclusive piece of evidence. 

After reviewing the hospital discharge summary from the 
G.W.U.H. dated in April 1969 and medical examination reports 
dated in July and September 1971, it was noted that medical 
histories, physical examinations, chest x-rays, 
electrocardiograms and laboratory studies were performed 
during these examinations.  The examiner noted that the 
veteran was a one and a half pack per day smoker for more 
than 40 years with no respiratory complaints.  In all of the 
aforementioned examinations, the respiratory system was 
described as normal.  There were no symptoms or findings 
compatible with chronic obstructive lung disease or pulmonary 
fibrosis.  The interpretations of the chest x-rays likewise 
did not document any findings that would suggest obstructive 
lung disease or pulmonary fibrosis.  As of September 1971, 
there was no medical evidence that the veteran suffered from 
chronic obstructive lung disease or pulmonary fibrosis, 
approximately 25 years after discharge from service.

The veteran's primary cause of death was cardiac arrhythmia.  
The examiner was unable of find any documentation of cardiac 
arrhythmia as a direct consequence of exposure to radiation 
or asbestos.  Though the veteran did suffer from a complete 
heart block, necessitating the placement of a cardiac 
pacemaker, this abnormality was most likely related to 
atherosclerotic heart disease or an intrinsic abnormality of 
the conduction system.  This conduction abnormality was not 
associated with chronic obstructive lung disease or pulmonary 
fibrosis.

The examiner noted that no reports of exposure to radiation 
or asbestos leading to obstructive lung disease were found.  
The examiner opined that if the veteran developed chronic 
obstructive lung disease, it would have been more likely than 
not related to cigarette smoking.  The examiner noted that 
inhalation of asbestos fibers is a known risk factor for the 
development of pulmonary fibrosis.  The physical and 
radiological findings typically develop 20 to 30 years 
following exposure.  As noted above, as of September 1971, 
the veteran had no findings that would suggest asbestos 
exposure or pulmonary fibrosis.  If the veteran had been 
exposed to asbestos and if he did eventually develop 
pulmonary fibrosis, it was more likely than not the pulmonary 
fibrosis was the result of asbestos exposure.  However, with 
no evidence supporting the diagnosis of pulmonary fibrosis, 
the examiner could not state that asbestos exposure played a 
role in the veteran's death.

In the alternative, exposure to high dose radiation therapy 
is a known risk factor for the development of pulmonary 
fibrosis.  "This hi-dose limited-exposure therapy produces 
pulmonary fibrosis at levels greater than 30 Gy (2100 rem) 
(Radiology 2001; 221: 614-622).  See VHA report, December 
2006.  However, it was noted that this level and type of 
exposure would not be representative of what the veteran may 
have been exposed to during Operation Crossroads.  Pulmonary 
fibrosis is not a recognized disease entity associated with a 
veteran being exposed to radiation.  The examiner commented 
that a recent retrospective study examining the development 
of pulmonary fibrosis in nuclear weapons workers exposed to 
plutonium detected a 5.3 fold increased risk for pulmonary 
fibrosis in workers exposed to more than 1000 rem (Radiat. 
Res. 2005: 164: 123-31).  Based on Navy historical data, the 
examiner concluded that if the veteran had been exposed to 
radiation during Operation Crossroads, it was estimated the 
maximal exposure during this operation was 3 rem, well below 
the level associated with increased risk for pulmonary 
fibrosis.  Any pulmonary fibrosis was unlikely the result of 
radiation exposure in service.

The Board finds the examiner's opinion compelling.  It is 
based on a thorough review of the record, to include 
outpatient treatment records, and a detailed explanation of 
the ultimate conclusion.  The examiner's findings, moreover, 
are consistent with the record and are based in light of the 
conflicting notations on the veteran's death certificate and 
treatment records.  There is no evidence of record that 
establishes that the veteran's chronic obstructive lung 
disease or pulmonary fibrosis was related to service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.303(a); 3.312 (2006).

The only evidence to the contrary here are the notations of 
the death certificate.  Without any medical rational, 
supporting medical records or diagnostic tests, or any type 
of statement from the physician that signed the death 
certificate, this evidence is simply not persuasive.

The Board has considered statements from the appellant.  
Although she believes that the veteran's ultimate death was 
due to his alleged exposure to radiation or asbestos, she is 
a layperson and has no competence to offer a medical 
diagnosis.  See Espiritu v.  Derwinski, 2 Vet. App. 492 
(1992).  Regrettably, there simply is no persuasive evidence 
linking the veteran's death to radiation or asbestos exposure 
in service.  Additionally, there is no evidence that the 
veteran ever complained of, was treated for, or was diagnosed 
with any cardiovascular or respiratory condition until 
decades after service. 

The Board concludes service connection for the cause of the 
veteran's death must be denied.  As reflected by the 
discussion above, the preponderance of the evidence is 
against the appellant's claim.  As such, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for cause of death must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the claimant in May 2004 and November 2005.  These letters 
advised the claimant of the information necessary to 
substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R.  § 3.159(b) (2006).  The letter told her to 
provide any relevant evidence or information in her 
possession.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and she was 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims, and has in fact provided 
additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
not done in this case.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the claimant in 2004 and 2005 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim was readjudicated and an additional SSOC was 
provided to the appellant in February 2006.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  In fact, she has submitted 
no contentions or documents since she filed her claim in 
2000.  Her appeal has been prosecuted by her representative.  
The appellant never responded to any of VA's development 
letters, so there is no indication of where the veteran may 
have received treatment, and the appellant never authorized 
the release of any private medical records to VA.  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The VA did obtain 
a medical opinion in this case to ascertain whether the 
veteran's alleged in-service exposure to radiation and/or 
asbestos was in any way responsible for the veteran's death.  
Further opinion is not needed because, at a minimum, there is 
no persuasive and competent evidence that the veteran's death 
may be associated with his military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the claimant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v.  
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Therefore, the Board 
may proceed to consider the merits of the claim, as indicated 
above.   






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


